Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10-11 recites the limitation "the…oxidized treated waste stream."  There is insufficient antecedent basis for this limitation in the claim. It is noted that if claims 10-11 were dependent on claim 2, sufficient antecedent basis would be present. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dockhorn (DE 102005040018 in IDS with translation) in view of Choi et al. (US 2014/0234196).
Regarding claim 1, Dockhorn teaches a process for recovery of phosphorous from a waste stream having phosphate, the process comprising subjecting the waste stream to biological treatment to form a biologically treated stream, adding a precipitant to the biologically treated stream to form precipitates in a treated waste stream, and removing/recovering the solids (phosphate containing cake) from the treated waste stream (Fig. 2 and [0007]-[0039]). 
Dockhorn fails to teach the waste stream having N-(phosphonomethyl)glycine (glyphosate) and aminomethylphosphonic acid (AMPA). However, Choi teaches that in recovering phosphorous material from a waste stream, a similar process of adding a precipitant, oxidation, and recovery of the resulting phosphorous solids is applied to a waste stream that includes phosphates, glyphosate, and AMPA ([0005], [0010], and [0049]-[0051]). Further, Choi teaches that in streams having glyphosate, the precipitant is added/occurs at pH lower than 7 (acidic) in order to allow for precipitation of the glyphosate ([0010]). Optimizing the pH in order to control the desired precipitation is a well-known matter (see Dockhorn [0015], Choi [0010], and Hassler et al. US 2012/0187337 [0157]). 
As such, one skilled in the art would have found it obvious to apply the precipitation and separation method to broader phosphorous containing streams, such as in Choi, as it is applying known methods for removing/recovering phosphorous to other phosphorous containing streams with an expectation of success in doing so. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR,
Regarding claim 2, Dockhorn fails to teach that an oxidizing agent is added. Choi teaches that oxidizing agents allow for removal of various phosphorous chemicals ([0049]). As such, one skilled in the art would have found it obvious to include adding an oxidizing agent with the precipitation agent in order to more efficiently remove phosphorous from the waste water ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
It is noted that modifying the order of the method steps would have been obvious to one skilled in the art (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Regarding claim 5, as discussed in claim 1 above, optimizing the pH would have been an obvious matter of optimizing the desired precipitating/oxidizing reaction. 
Regarding claims 6-7 and 10-11, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). As such, merely finding workable or optimum ratios of the oxidizing agent/precipitant would have been obvious to one skilled in the art. 
Regarding claims 8-9, Dockhorn teaches that magnesium, iron salts, and calcium salts are all known precipitants for phosphorous ([0009]-[0010]).
Regarding claims 12-14, it is submitted that the amount of phosphorous or COD removed would be dependent on factors such as the initial concentration in the waste stream, amount of precipitant added, and residence time. As such, one skilled in the art would have found it obvious to optimize the amount of precipitant added and residence time in order to achieve the desired results listed in claims 12-14.
Regarding claim 15, see claim 1 above. While Dockhorn teaches that the biological treatment occurs before the precipitant is added, Choi teaches that biological treatment can also occur downstream of the precipitation step ([0101]). As such, one skilled in the art would have found it obvious to perform a biological treatment on the stream exiting the precipitation step in order to further treat the resulting waste stream. 
Regarding claim 16, see claim 2 above in regards to the oxidizing step. 
Regarding claims 17-18, see claims 13-14 above. 
Regarding claim 19, Dockhorn teaches that the resulting treated stream after removing the precipitant step can be recycled back to be mixed with the incoming waste stream (Figs. 1-2). Additionally, the biological treatment step would be performed on the resulting mixed stream (see claim 1 and claim 15). 
Regarding claim 20, see claims 1, 2, and 15 for the rearranging of the method steps. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dockhorn (DE 102005040018 in IDS with translation) in view of Choi et al. (US 2014/0234196) as applied to claim 2 above, and further in view of Randal (US 2017/0267561).
Regarding claims 3-4, Dockhorn in view of Choi discusses oxidizing agent used to remove phosphorous in general terms with an oxygen containing gas as an example and do not disclose the oxidant being bleach/sodium hypochlorite. Randal teaches that common oxidizers in the art include oxygen and hypochlorites (most common hypochlorite is bleach) ([0017]). As such, one skilled in the art would have found it obvious to include known equivalent oxidizers, such as bleach, as it is a known equivalent oxidizer known and used in the art at the time of invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PETER KEYWORTH/Primary Examiner, Art Unit 1777